Citation Nr: 0008334	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for hypertensive cardiovascular disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1953 and from November 1955 to November 1972.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA), 
Regional Office (RO), that denied entitlement to an increased 
evaluation for the service-connected hypertensive 
cardiovascular disease.  This matter was remanded to the RO 
for additional development in January 1998.   


FINDINGS OF FACT

1.  The veteran's service-connected hypertensive 
cardiovascular disease is principally manifested by marked 
shortness of breath and dyspnea; marked left ventricular 
hypertrophy with sigmoid septum and left atrial enlargement 
on echocardiogram; cardiomegaly on X-ray examination; 
diastolic blood pressure readings ranging from 77 to 105; a 
workload of 8 MET's; and normal left ventricular ejection 
fraction; there was no evidence of congestive heart failure.  

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability evaluation for 
hypertensive cardiovascular disease have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Codes 7007, 7101 (effective through January 11, 
1998), and as amended by 38 C.F.R. § 4.104, Diagnostic Codes 
7007, 7101 (1999) (effective from January 12, 1998). 

2.  An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
the service-connected hypertensive cardiovascular disease.  
In the interest of clarity, after reviewing the applicable 
law and regulations and the factual background, the Board 
will analyze the issue on appeal and render a decision.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).

It is essential in the evaluation of a service-connected 
disability that the disability be viewed in relationship to 
its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, however, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran filed his claim of entitlement to an increased 
rating in August 1996.  During the pendency of this appeal, 
the provisions of 38 C.F.R. § 4.104, Diagnostic Codes 7007 
and 7101, concerning the evaluation of cardiovascular 
disabilities, were revised, effective January 12, 1998.  The 
Schedule now includes new rating criteria for hypertensive 
heart disease, which may still be found at Diagnostic Code 
7007.  See 62 Fed. Reg. 65207-65224 (1997).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of both the revised and the old regulations in the 
July 1998 supplemental statement of the case.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394 (1993). 

Provisions of Diagnostic Codes 7007 and 7101, effective prior 
to January 12, 1998

Under the former provisions of Diagnostic Code 7007, 
hypertensive heart disease, a 30 percent evaluation is 
assigned for hypertensive heart disease with definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, and moderate dyspnea on exertion.  A 60 percent 
disability evaluation is assigned for hypertensive heart 
disease with marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond the midclavicular 
line, sustained diastolic hypertension, a diastolic pressure 
of 120 or more, which may later have been reduced, dyspnea on 
exertion, and more than light manual labor is precluded.  
38 C.F.R. § 4.104, Diagnostic Code 7007 (effective prior to 
January 12, 1998). 

Under the former provisions of Diagnostic Code 7101, 
hypertensive vascular disease (essential arterial 
hypertension), that were effective prior to January 12, 1998, 
a 60 percent evaluation is assigned for hypertensive vascular 
disease manifested by diastolic pressure predominantly 130 or 
more and severe symptoms.  For diastolic pressure 
predominantly 120 or more and moderately severe symptoms, a 
40 percent evaluation is assigned.  If diastolic pressure is 
predominantly 110 or more with definite symptoms, a 20 
percent evaluation is assigned.  When diastolic pressure is 
predominantly 100 or more, a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101, effective 
prior to January 12, 1998.  It was noted that for the 40 
percent and 60 percent ratings, there should be careful 
attention to diagnosis and repeated blood pressure readings.  
Id.  It was further noted that when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective prior to January 12, 1998. 

Provisions of Diagnostic Codes 7007 and 7101 effective 
January 12, 1998

Under the revised provisions of Diagnostic Code 7007, 
hypertensive heart disease, effective January 12, 1998, a 100 
percent evaluation is assigned for hypertensive heart disease 
with chronic congestive heart failure, or a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  A 60 percent 
evaluation is assigned for hypertensive heart disease with 
more than one episode of acute congestive heart failure in 
the past year, or; a workload of 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 30 percent evaluation is 
assigned for hypertensive heart disease with a workload of 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 10 percent evaluation is 
assigned for hypertensive heart disease with a workload 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  38 C.F.R. § 4.104, 
Diagnostic Code 7007, effective January 12, 1998. 

Under the revised provisions of Diagnostic Code 7101, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), that became effective January 12, 
1998, a 60 percent evaluation is assigned when diastolic 
pressure is predominantly 130 or more.  A 40 percent 
evaluation is assigned when diastolic pressure is 
predominantly 120 or more.  A 20 percent evaluation is 
assigned when diastolic pressure is predominantly 110 or 
more, or when systolic pressure is predominantly 200 or more.  
A 10 percent evaluation is assigned when diastolic pressure 
is predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  A 10 percent evaluation is the minimal evaluation 
when an individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  Id.  

It was noted that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  Hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, should be evaluated as part of the 
condition causing it rather than by a separate evaluation.  
Id.  

38 C.F.R. § 4.104 provides that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used. 

Factual Background
The veteran's service medical records indicate that labile 
hypertension was diagnosed in October 1965.

A February 1973 VA examination report reflects, in pertinent 
part, a diagnosis of mild hypertension.  Service connection 
for high blood pressure was established by an April 1973 
rating decision.  A 10 percent disability evaluation was 
assigned from December 1, 1972 under Diagnostic Code 7101.  

A June 1979 VA examination report reflects a diagnosis of 
hypertension fairly controlled with medications, stable for 
two years; systolic ejection murmur at 2 right interval 
carotid artery - possible aortic stenosis; and left 
ventricular hypertrophy by voltage.  A June 1979 
electrocardiogram (ECG) reflects findings of left ventricular 
hypertrophy by voltage, nonspecific ST-T wave changes, and 
minor intraventricular conduction defect.  An August 1979 
rating decision characterized the veteran's service-connected 
high blood pressure as hypertensive cardiovascular disease.  
A 30 percent disability evaluation was assigned effective 
February 1, 1979 under Diagnostic Code 7007.  
  
An October 1992 VA examination report indicates that the 
veteran's blood pressure reading was 140/90.  ECG showed 
normal sinus rhythm with nonspecific ST-T wave changes.  
Chest X-ray examination revealed mild cardiomegaly.  The 
diagnosis was primary hypertension, on antihypertensive and 
hypertensive heart disease.  A November 1993 VA chest X-ray 
examination report indicates that there was poor inspiratory 
effort and cardiomegaly without interval change.  There was 
no acute chest process. 

VA treatment records, dated from May 1995 to May 1996, 
indicate that the veteran's systolic blood pressure ranged 
from 140 to 188.  His diastolic blood pressure reading ranged 
from 86 to 98.  A May 1995 VA treatment record indicates that 
the veteran had marginal control of the hypertension.  A VA 
treatment record dated in March 1996 indicates that the 
veteran's hypertension was untreated and he had a compliance 
problem.  A VA treatment record dated in May 1996 indicate 
that the veteran had marginal control of his hypertension.  

In August 1996, the veteran filed a claim for an increased 
rating. 

A September 1996 VA cardiovascular examination indicates that 
the veteran took Cadura, 8 milligrams daily.  He was 
presumably following a calorie restricted diet.  It was noted 
that the veteran has gradually gained weight over time, 
approximately 100 pounds in the last twenty years.  
Examination revealed that the veteran was grossly obese (337 
pounds).  Blood pressure in the right arm was 160/90 
standing; 170/100 sitting; and 168/95 recumbent.   The chest 
was symmetrical  The lungs were clear.  The heart had normal 
sinus rhythm.  The impression was hypertensive cardiovascular 
disease by history and marked exogenous obesity.  The ECG 
revealed left atrial enlargement.  

A December 1996 ECG report reflects an assessment was 
globally normal left ventricular function with concentric 
left ventricular hypertrophy, mild tricuspid regurgitation, 
and left atrial enlargement without significant mitral valve 
prolapse or mitral regurgitation.  

A December 1996 stress echocardiography reveals an assessment 
of probably abnormal stress echocardiogram with up to 1 
millimeter of new ST segment inferior depression early into 
exercise, ventricular couplet with exercise, and suggestion 
of new inferior wall motion abnormality.  

A December 1996 cardiac consultation by Dr. D.F. indicates 
that the veteran reported being short of breath with minimal 
activity.  He stated that carrying groceries from the car 
will get him extremely winded, and at times, even raising his 
hands will cause him to stop, sit down, and rest.  He denied 
chest pain as part of the symptomatology and his 
electrocardiogram showed no acute ST-T waves.  There was 
first degree atrioventricular block.  The veteran reported 
that his shortness of breath had worsened.  The veteran was 
on Cadura, 8 milligram, daily.  Review of the systems 
revealed that the veteran was obese.  The cardiac system was 
negative for prior myocardial infarction, exertional chest 
tightness, or pressure.  He felt that he might be able to 
walk on a treadmill.  He had pretibial edema which has been 
moderate over the past 2 or 3 years.  He denied syncope or 
presyncope.  

Examination revealed that the veteran's blood pressure was 
165/105.  Jugular vein pulse could not be visualized.  
Carotid upstrokes were normal in timing, delayed in 
amplitude.  Cardiac examination revealed an S4 with a II/VI 
mitral regurgitant murmur.  There was 2+ pitting edema.  The 
assessment was marked shortness of breath and dyspnea, New 
York Heart Association Class 3; obesity; smoking history; 
hypertension; possible history of rheumatic fever; and murmur 
of mitral regurgitation.  The veteran was started on 
Monopril, 5 milligram increased to 10 milligrams daily.  

In a January 1997 statement, Dr. D.F. stated that he reviewed 
the veteran's laboratory results.  The pulmonary functions 
tests were consistent with restrictive lung disease.  The 
echocardiogram showed moderate left ventricular hypertrophy 
consistent with longstanding hypertension.  Overall, the 
systolic left ventricular function was normal.  The veteran 
did not have chest pain or abnormality of ST segment response 
on his stress echo.  Since being placed on aspirin grains and 
Monopril 10 milligrams, once daily, his blood pressure was 
now under better control at 140/85.  Dr. D.F. believed that 
the veteran clearly had evidence of left ventricular 
hypertrophy which was probably secondary to longstanding 
untreated or partially treated hypertension.  Dr. D.F. 
believed that the left ventricular hypertrophy may have 
resulted in diastolic compliance abnormalities which are 
heart-related and which may be contributing to his shortness 
of breath.  He believed that a case could be made for 
hypertension contributing to his symptoms of dyspnea.  He 
also believed there was secondary restrictive component 
documented on his pulmonary functions tests which are also 
contributing.    

Treatment records by Dr. G.R. dated in March 1997 and April 
1997 indicate that the veteran's systolic blood pressure 
readings ranged from 165 to 191.  His diastolic blood 
pressure readings ranged from 77 to 92.  A March 1997 
notation indicated that the veteran had hypertension and was 
noncompliant.  

At hearing before the RO in July 1997, the veteran stated 
that he was currently retired.  Hearing Transcript, 
hereinafter Tr., 4.  He was not employed, although he wanted 
to be.  Tr. 4.  He stated that he would wash the dishes, but 
that caused him to get tired and he would have to sit down.  
Tr. 5.  Carrying groceries from his car, climbing stairs, or 
taking out the garbage caused shortness of breath and 
fatigue.  Tr. 5.  The veteran became dizzy when he had 
shortness of breath.  Tr. 5.  He was evaluated every six 
months to see if he needed a change in his medications.  Tr. 
5.   

An April 1998 echocardiogram report reflects a diagnosis of 
marked left ventricular hypertrophy with sigmoid septum, 
normal left ventricular ejection fraction, diastolic 
dysfunction present, and left atrial enlargement.  

A June 1998 VA examination report indicates that the veteran 
has hypertension with associated hypertensive heart disease.  
It was noted that he had hypertension since 1970 and was 
maintained on medication.  There was no history of myocardial 
infarction.  He had no significant chest pain.  He had 
shortness of breath with activities beyond unloading 
groceries or walking on level ground for more than a block or 
so.  He was not on oxygen.  He was able to ambulate without 
any assistive devices.  His obesity contributed to some 
chronic fatigue.  There was no history of stroke.  

Examination revealed that the veteran was a morbidly obese 
(330 pounds) male in no acute distress.  Blood pressure was 
164/96 (supine), 168/98 (sitting), 172/102 standing.  The 
veteran had regular rate and rhythm of S1 and S2.  An S4 
gallop was audible.  No S3 was detectable.  No murmur was 
heard.   Lungs were clear to auscultation and percussion.  
There was 2+ pretibial edema.  The impression was 
hypertension and hypertensive heart disease.  It was noted 
that the veteran was limited to an exercise capacity of 8 
METs.  

A June 1998 VA chest X-ray examination revealed cardiomegaly 
and pulmonary venous hypertension but no definite congestive 
heart failure at that time.  

A March 1999 exercise tolerance test report indicates that 
the veteran was unable to perform the exercise tolerance 
test.  A March 1999 VA clinical record indicates that the 
veteran was unable to walk and he was not able to do the 
exercise treadmill.  It was noted that the veteran should 
undergo a myocardial perfusion tomography.   

A June 1999 myocardial perfusion tomography report indicates 
that the impression was reversible ischemic abnormality of 
the posterolateral wall.  There were no other reversible or 
fixed perfusion abnormalities identified.  The estimated left 
ventricular ejection fraction was clearly in normal ranges.  


Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for hypertensive 
cardiovascular disease is well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  See Bruce v. West, 11 Vet. App. 405, 409 
(1998); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).

Since the claim of entitlement to an increased evaluation for 
service-connected hypertensive cardiovascular disease is well 
grounded, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been provided with two VA 
examinations, in 1996 and 1998, and a full opportunity to 
present evidence and argument in support of this claim, 
including presenting testimony at a personal hearing in July 
1997.  In January 1998, this matter was remanded to the RO 
for additional development.

In a February 2000 statement, the veteran's representative 
argued that the June 1998 VA examination was not adequate 
because the examiner merely indicated that the veteran was 
limited to an exercise capacity of 8 METs and did not provide 
specific examples to support this conclusion.  The 
representative asserted that the RO failed in its duty to 
assist the veteran by not proving an adequate examination.  

The Board finds that the June 1998 VA examination was 
adequate.  In the June 1998 VA examination report, the 
examiner indicated that the veteran had an estimated workload 
of 8 METs.  In the body of the examination report, the 
examiner provided specific examples of the veteran's level of 
activity.  For example, the examiner indicated that the 
veteran had shortness of breath with activities beyond 
unlading groceries or walking on level ground.  The evidence 
of record further shows that the veteran was unable to 
perform an exercise tolerance test.  The Board finds that the 
VA examination report contains sufficient detail and is 
adequate for rating purposes.  See 38 C.F.R. § 4.2.  The 
Board therefore concludes that the RO complied with the 
directives of the remand and that all facts that are relevant 
to this issue have been properly developed.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an "approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54. 

Discussion

i.  Schedular rating

The RO assigned a 30 percent evaluation to the veteran's 
service-connected hypertensive cardiovascular disease under 
the provisions of Diagnostic Code 7007, hypertensive heart 
disease.  As noted above, the provisions of Diagnostic Codes 
7007 and 7101 were revised.  The veteran is entitled to 
application of the version of the regulations which is most 
favorable to him.  See Karnas, supra.  The RO analyzed the 
veteran's claim under both the old and revised regulations, 
and concluded that a 30 percent evaluation was warranted 
under both the old and the revised regulations.  


Analysis under the former provisions of Diagnostic Codes 7007 
and 7101

In applying the law to the existing facts, the record 
demonstrates the requisite objective manifestations for a 60 
percent evaluation under the former provisions of Diagnostic 
Code 7007.  The medical evidence of record shows that the 
veteran has marked left ventricular hypertrophy with sigmoid 
septum and left atrial enlargement confirmed by an 
echocardiogram.  There is evidence of cardiomegaly upon X-ray 
examination.  The veteran had marked shortness of breath and 
dyspnea.  A private cardiac consultation report by Dr. D.F. 
reflects a diagnosis of New York Heart Association Class 3.  
A June 1998 VA examination report indicates that the 
veteran's shortness of breath precluded activities beyond 
unloading groceries or walking on level ground for more than 
a block or so.  

Overall, the Board concludes that the symptomatology more 
nearly approximates the criteria for a 60 percent evaluation 
under the former provisions of Diagnostic Code 7007.  38 
C.F.R. § 4.104, Diagnostic Code 7007.  Although there is no 
evidence of diastolic blood pressure of 120 or more, there is 
evidence of marked enlargement of the heart, dyspnea on 
exertion, and more than light labor was precluded.  

The Board finds that a 100 percent evaluation is not 
warranted for the hypertensive cardiovascular disease under 
the former provisions of Diagnostic Code 7007.  There is no 
evidence of congestive heart failure or evidence that more 
than sedentary employment is precluded.  The Board finds that 
a 60 percent disability rating is appropriate under the 
former provisions of Diagnostic Code 7007, and a disability 
evaluation in excess of 60 percent is not warranted.  38 
C.F.R. § 4.104, Diagnostic Code 7007. 

The Board notes that a rating in excess of 60 percent is not 
available under Diagnostic Code 7101, hypertensive vascular 
disease (essential arterial hypertension).  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

The Board also notes that separate ratings for the veteran's 
hypertensive cardiovascular disease under both Diagnostic 
Codes 7007 and 7101 is not possible.  It would be considered 
"pyramiding" to evaluate the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes.  38 C.F.R. § 4.14.  The United States Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
See Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under one or more diagnostic codes.  The critical element is 
that none of the symptomatology for any one of the conditions 
is duplicative of or overlapping with the symptomatology of 
the other another condition.  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (where a veteran with a service-connected 
facial injury sought an increased rating, the veteran's 
disability was to be properly assigned compensable ratings 
under separate codes for disfigurement, tender and painful 
scars and muscle injury). 

The Board finds that separate evaluations under the former 
provisions of Diagnostic Codes 7007 and 7101 are not 
warranted, since the rating criteria under both diagnostic 
codes contemplate high diastolic blood pressure readings.  A 
separate evaluation for hypertension is not warranted since 
to do so would amount to "pyramiding."  See 38 C.F.R. § 4.14.  

Analysis under the revised provisions of Diagnostic Codes 
7007 and 7101

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
rating greater than 60 percent under the revised provisions 
of Diagnostic Code 7007 (hypertensive heart disease).  The 
medical evidence of record shows that the veteran had a 
workload of 8 MET's.  There is no evidence of chronic 
congestive heart failure.  The left ventricular ejection 
fraction was normal.  Based upon these findings, the Board 
concludes that a disability evaluation in excess of 60 
percent is not warranted under the revised provisions of 
Diagnostic Code 7007.  38 C.F.R. § 4.104, Diagnostic Code 
7007.   

The Board notes that a rating in excess of 60 percent is not 
available under the revised provisions of Diagnostic Code 
7101, hypertensive vascular disease (hypertension and 
isolated systolic hypertension).  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

The Board finds that separate evaluations under the revised 
provisions of Diagnostic Codes 7007 and 7101 is not 
warranted.  The Board points out that Note 2, following 
Diagnostic Code 7101, requires that hypertension due to 
aortic insufficiency be evaluated as part of the condition 
causing hypertension rather than by a separate evaluation.  
The clinical data of record does indicate a relationship 
between the hypertensive cardiovascular disease and the 
hypertension.  In a January 1997 statement, Dr. D.F. stated 
that the left ventricular hypertrophy may have resulted in 
diastolic compliance abnormalities which were heart-related 
and which may be contributing to the veteran's shortness of 
breath.   

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  See 
Butts, supra.  There are no other diagnostic codes 
appropriate for application.  

In summary, the Board concludes that the former provisions of 
the Diagnostic Code 7007 are the more favorable provisions 
for application to the veteran's claim.  A 60 percent 
disability evaluation is warranted for the service-connected 
hypertensive cardiovascular disease under the former 
provisions of Diagnostic Code 7007, for the reasons and bases 
described above.  The evidence of record supports the 
veteran's claim for an increased evaluation for the service-
connected hypertensive cardiovascular disease.  The benefit 
sought on appeal is accordingly granted. 

ii. Extraschedular rating

The Board notes that the RO, in the October 1996 rating 
decision, concluded that an extraschedular evaluation was not 
warranted for the veteran's hypertensive cardiovascular 
disease.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  As 
noted above, the RO has addressed the matter of the 
assignment of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1). 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The evidence does not show that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  The medical evidence of record fails to 
demonstrate that the veteran's medical condition is such that 
he could no longer maintain employment, such as sedentary 
employment.  While the Board acknowledges the veteran's 
assertions that his disability precludes more than light 
manual labor and he has dyspnea on exertion, these 
impairments are already contemplated by the applicable 
schedular criteria.  The record also does not demonstrate 
that he has required any recent hospitalization for his 
service-connected disability.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture.  Accordingly, an extraschedular 
evaluation is not warranted. 



ORDER

Entitlement to a 60 percent disability evaluation for 
hypertensive cardiovascular disease is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

